DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 11, 17, 20, 23, and 25 in the reply filed on 11/14/2022 is acknowledged. Therefore, claims 3-10, 12-16, 18-19, 21-22, 24, and 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 11, 17, 20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said upper part" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said upper part" in line 10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaton 3,749,165.
Heaton discloses, regarding claim 1, a method of attenuating pressure pulsations, comprising: pumping liquid by a pump 16 into a vessel 12 (via pipe 13/14) in fluid communication with a flow line by a conduit sealingly passing through a top surface of said vessel 12 (see how 20 passes through the top surface of 12), so as to discharge said liquid into said flow line 18 while creating an air-liquid interface (at 39) in said vessel 12, by trapping in an upper part 41 of said vessel air that attenuates pressure pulsations caused by said pumping; and generating condition for said liquid to drain out (via 18) of said vessel 12 to allow air to fill at least said upper portion 41 of said vessel; Re claim 2, wherein said pumping is directly into said conduit 13, and wherein said conduit 13 has an opening 32 at a lower part 42 of said vessel 12 for releasing said liquid to said lower part 42; Re claim 23, wherein said liquid is drained via a drain opening (see annual opening between 34 and 35 of element 28, which is in fluid communication with 32) on a valve device 28 connected between said vessel 12 and said pump 16.

Claims 1, 2, 11, 17, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price 3,457,864.
Price discloses, regarding claim 1, a method of attenuating pressure pulsations, comprising: pumping liquid by a pump 11 into a vessel 30 (via pipe 12) in fluid communication with a flow line 12a by a conduit 12/12b sealingly passing through a top surface 31 of said vessel 30, so as to discharge said liquid into said flow line 12a while creating an air-liquid interface (at 41) in said vessel 30, by trapping in an upper part 30b of said vessel 30 air that attenuates pressure pulsations caused by said pumping; and generating condition for said liquid to drain out (via opening plugged by valve 55 in Fig. 2) of said vessel 30 to allow air to fill at least said upper portion 30b of said vessel; Re claim 2, wherein said pumping is directly into said conduit 12/12b, and wherein said conduit 12/12b has an opening 80 (extending to valve 65) at a lower part 30a of said vessel 30 for releasing said liquid to said lower part 30a; Re claim 23, wherein said liquid is drained via a drain opening (see opening plugged by valve 55 in Fig. 2) on a valve device 55 connected between said vessel 30 and said pump 11.
Price discloses, regarding claims 11 and 17, a pump system (see Fig. 1) comprising a system for attenuating pressure pulsations (see 30), comprising: a vessel 30 having a top surface 31, an upper part 30b and a lower part 30a; a conduit 12b in fluid communication with said lower part 42, said conduit 12b sealingly passing through said top surface 31 to feed a flow line 12a outside said vessel with liquid; a liquid inlet (see 12 in Fig. 2) formed in said vessel 30 for receiving said liquid from a pump 11 in a manner that said liquid enters both said vessel 30 and said conduit 12b, and creates an air-liquid interface (at 41) in said vessel, by trapping in said upper part 30b air that attenuates pressure pulsations generated by said pump 11; and at least one drain opening (see opening plugged by valve 55 in Fig. 2) constituted to drain said liquid out of said vessel 30 and to allow air to fill at least said upper portion 30b of said vessel; and a pump 11 having an outlet (see pipe 12) connected to said liquid inlet (see top of pipe 12 in Fig. 2); Re claim 25, wherein said drain opening is on a valve device 55 connected between said vessel 30 and said pump 11.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746